COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-13-00453-CV
Trial Court Cause
Number:                   12-DCV-196050
Style:                    Iris Williams v Wells Fargo Home Mortgage, Inc.
                  *
Date motion filed :       August 19, 2014
Type of motion:           Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           September 9, 2013
         Number of previous extensions granted:       0
         Date Requested:                              Unspecified

Ordered that motion is:

             Granted
                    If document is to be filed, document due: October 20, 2014
                       The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:
         Appellant’s brief was originally due on September 9, 2013. On August 19, 2014, after late brief notices
         were sent to appellant on March 26, 2014 and May 22, 2014, appellant filed a motion requesting an
         unspecified extension of time to file her appellant’s brief. We grant appellant an extension of time to
         October 20, 2014 with no further extensions. This case will be dismissed for want of prosecution if
         appellant’s brief is not filed by October 20, 2014.
Judge's signature: /s/ Jane Bland
                       Acting individually          Acting for the Court


Date: September 23, 2014